IN THE UNITED STATED DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
JOHN R. BUTLER and
STEPHANIE BUTLER PLAINTIFFS
VS. l:l7CVl9 SA-DAS

MUELLER COPPER TUBE COMPANY INC.,
NEW HAMPSHIRE INSURANCE COMPANY, INC.,
and SEDGWICK CLAIMS MANAGEMENT SERVICE DEFENDANTS

 

JUDGMENT OF DISMISSAL

 

COME THIS DAY, Plaintiffs, John R. Butler and Stephanie Butler, With the agreement
Of Defendants Mueller Copper Tube Company Inc., New Harnpshire Insurance Cornpany, Inc.,
and Sedgwick Claims Management Service, pursuant to Federal Rules of Civil Procedure 4l,
request that this civil action be dismissed, with prejudice. The Court, finding that all parties are

in agreement, 0rders that this action is hereby finally dismissed, with prejudice.

rhis the lam of March, 2019.

/)/\/

HON. DAVID A. §ANDERS
UNITEI) sTATEs MAGISTRATE JUDGE

 

JOHN R. AND STEPHANIE BUTLER

/s/ Steven Funderbur,vL
STEVEN H. FUNDERBURG (MSB #9959)
Funderburg, Sessums & Peterson, PLLC
Post Off`ice Box 1396()
Jackson, MS 39236-396()

MUELLER COPPER TUBE
COMPANY, INC.

/s/ Hall BaileY
F. HALL BAILEY (MSB #1688)
Lalor Bailey & Aby, PLLC
2506 Lakeland Drive, Suite 203
Jackson, MS 39232

NEW HAMPSHIRE INSURANCE COMPANY, INC. AND SEDGWICK CLAIMS
MANAGEMENT SERVICE

/s/ William McKinleV
WILLIAM W. McKINLEY, JR. (MSB #9987)
Currie Johnson & Myers, P.A.
Post Off`ice Box 750
Jackson, MS 39205-0750

